Exhibit 10.1

PFF BANCORP, INC.

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED AGREEMENT (“Agreement”) is made effective as of
                     by and between PFF Bancorp, Inc. (the “Holding Company”), a
corporation organized under the laws of Delaware, with its principal
administrative office at 9337 Milliken Avenue, Rancho Cucamonga, California
91729, and                                          (“Executive”). Any reference
to “Institution” or “Bank” herein shall mean PFF Bank & Trust or any successor
thereto.

WHEREAS, the Holding Company wishes to assure itself of the services of
Executive for the period provided in this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Holding Company on a
full-time basis for said period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES.

During the period of Executive’s employment hereunder, Executive agrees to serve
as                                                   of the Holding Company.
Executive shall render administrative and management services to the Holding
Company such as are customarily performed by persons in a similar executive
capacity. During said period, Executive also agrees to serve, if elected, as an
officer and director of any subsidiary of the Holding Company.

2. TERMS.

a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the date first above written and shall continue for a
period of thirty-six (36) full calendar months thereafter. Commencing on the
date of the execution of this Agreement, the term of this Agreement shall be
extended for one day each day until such time as the board of directors of the
Holding Company (the “Board”) or Executive elects not to extend the term of the
Agreement by giving written notice to the other party in accordance with
Section 8 of this Agreement, in which case the term of this Agreement shall be
fixed and shall end on the third anniversary of the date of such written notice.

b) During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Holding Company and its, direct or indirect,
subsidiaries (“Subsidiaries”) and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold

 

Page 1 of 17



--------------------------------------------------------------------------------

any other offices or positions in, companies or organizations, which, in such
Board’s judgment, will not present any conflict of interest with the Holding
Company or its Subsidiaries, or materially affect the performance of Executive’s
duties pursuant to this Agreement.

c) Notwithstanding anything herein contained to the contrary, Executive’s
employment with the Holding Company may be terminated by the Holding Company or
Executive during the term of this Agreement, subject to the terms and conditions
of this Agreement.

3. COMPENSATION AND REIMBURSEMENT.

a) Executive shall be entitled to a salary from the Holding Company or its
Subsidiaries of $             per year (“Base Salary”). Base Salary shall
include any amounts of compensation deferred by Executive under any qualified or
unqualified plan maintained by the Holding Company and its Subsidiaries. Such
Base Salary shall be payable bi-weekly. During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually; the first such
review will be made no later than one year from the date of this Agreement. Such
review shall be conducted by the Board or by a Committee of the Board delegated
such responsibility by the Board (the “Committee”). The Committee or the Board
may increase Executive’s Base Salary. Any increase in Base Salary shall become
the “Base Salary” for purposes of this Agreement. In addition to the Base Salary
provided in this Section 3(a), the Holding Company shall also provide Executive,
at no premium cost to Executive, with all such other benefits as provided
uniformly to permanent full-time employees of the Holding Company and its
Subsidiaries.

b) Executive shall be entitled to participate in any employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving benefit from immediately prior
to the beginning of the term of this Agreement, and the Holding Company and its
Subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Holding Company and Institution
employees eligible to participate in such plans, arrangements and perquisites on
a non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Section (b), Executive shall be entitled to participate in or
receive benefits under any employee benefit plans including, but not limited to,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, health-and-accident plans, medical coverage or any other employee benefit
plan or arrangement made available by the Holding Company and its Subsidiaries
in the future to its senior executives and key management employees, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements. Executive shall be entitled to incentive
compensation and bonuses as provided in any plan of the Holding Company and its
Subsidiaries in which Executive is eligible to participate. Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

c) In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Holding Company shall

 

Page 2 of 17



--------------------------------------------------------------------------------

pay or reimburse Executive for all reasonable travel and other reasonable
expenses incurred by Executive performing his obligations under this Agreement
and may provide such additional compensation in such form and such amounts as
the Board may from time to time determine.

4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As used in this Agreement, an “Event of Termination” shall
mean and include any one or more of the following: (i) the termination, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii), by the Holding
Company of Executive’s full-time employment, hereunder for any reason other than
termination governed by Section 5(a) hereof, death, retirement (as defined in
the Institution’s employee handbook) or for Cause, as defined in Section 7
hereof; (ii) Executive’s resignation from the Holding Company’s employ, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii), upon, (A) any failure
to elect or reelect or to appoint or reappoint Executive as
                                        , unless consented to by Executive,
(B) a material change in Executive’s function, duties, or responsibilities with
the Holding Company or its Subsidiaries, which change would cause Executive’s
position to become one of lesser responsibility, importance, or scope from the
position and attributes thereof described in Section 1, above, unless consented
to by Executive, (C) a relocation of Executive’s principal place of employment
by more than 25 miles from its location at the effective date of this Agreement,
unless consented to by Executive, (D) a material reduction in the benefits and
perquisites to Executive from those being provided as of the effective date of
this Agreement, unless consented to by Executive, or (E) breach of this
Agreement by the Holding Company. Upon the occurrence of any event described in
clauses (A), (B), (C), (D) or (E), above, Executive shall have the right to
elect to terminate his employment under this Agreement by resignation upon not
less than sixty (60) days prior written notice given within six (6) full
calendar months after the event giving rise to said right to elect; provided,
however, an Event of Termination shall not be deemed to have occurred if, during
the sixty (60) day notice period, the circumstances giving grounds to the Event
of Termination are cured in a manner determined by Executive, in his discretion,
to be satisfactory.

b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 8, the Holding Company shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum equal to the sum of:
(i) the amount of the remaining payments that Executive would have earned if he
had continued working for the Holding Company and/or Institution during the
remaining unexpired term of this Agreement at Executive’s Base Salary at the
Date of Termination; (ii) the amount equal to the annual value of the additional
employer-derived contributions that would have been credited directly to
Executive’s accounts under the tax-qualified 401(k) plan, employee stock
ownership plan and all nonqualified benefit plans that Executive would have
earned if he had continued working for the Holding Company and/or Institution
during the remaining unexpired term of this Agreement, with such amounts to be
calculated by multiplying the last annual amount credited to Executive’s account
under each of these plans by the remaining unexpired term of this Agreement;
(iii) the portion, if any, of the compensation earned by Executive through the
date of the termination of his employment with the Holding Company and/or
Institution which remains unpaid as of such date, such payment to be made at the
time and

 

Page 3 of 17



--------------------------------------------------------------------------------

in the manner prescribed by law applicable to the payment of wages but in no
event later than twenty (20) days following the later of the end of the taxable
year of Executive, Holding Company or Bank in which the termination event, as
defined in Treasury Regulation Section 1.409A-1(h)(1)(ii), occurs; and (iv) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained by the Holding Company and the Institution for their officers and
employees. At the election of Executive, which election is to be made prior to
an Event of Termination, such cash payments shall be made in a lump sum within
thirty (30) days following the Date of Termination or in approximately equal
monthly installments during the remaining term of the Agreement with no present
value applied; provided, however, that if no election is made, then payments
will be made in monthly installments rather than in a lump sum; provided,
further, that the final payment shall be made within twenty (20) days following
the later of the end of the taxable year of Executive, Holding Company or Bank
in which the termination event occurs. Such payments shall not be reduced in the
event Executive obtains other employment following termination of employment.

c) Upon the occurrence of an Event of Termination followed by an actual
termination of employment, the Holding Company will cause to be continued life,
medical, dental and disability coverage substantially equivalent to the coverage
maintained by the Holding Company or its Subsidiaries for Executive prior to his
termination at no premium cost to Executive, except to the extent such coverage
may be changed in its application to all Holding Company or Institution
employees on a non-discriminatory basis. Such coverage shall cease upon the
expiration of the remaining term of this Agreement. In addition, notwithstanding
the foregoing, if the provision of any of the benefits covered by this
Section 4(c) would trigger the 20% tax and interest penalties under Section 409A
of the Internal Revenue Code (“Section 409A”), then the benefit(s) that would
trigger such tax and interest penalties shall not be provided (collectively, the
“Excluded Benefits”), and in lieu of the Excluded Benefits the Holding Company
shall pay to Executive, in a lump sum within thirty (30) days following the
termination event, or within thirty (30) days after such determination should it
occur following termination of employment, a cash amount equal to the economic
equivalent (defined as the present value of the full monthly premium cost over
the remaining unexpired term using the 120% discount rate of the short-term
applicable federal rate as set forth in the IRS Regulations) of such Excluded
Benefits.

The Holding Company and Executive hereby stipulate that the damages which may be
incurred by Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by Sections 4(b) and (c) constitute
reasonable damages under the circumstances and shall be payable without any
requirement of proof of actual damage and without regard to Executive’s efforts,
if any, to mitigate damages. The Holding Company and Executive further agree
that the Holding Company may condition the payments and benefits (if any) due
under Sections 4(b)(i), 4(b)(ii), and 4(c) on the receipt of Executive’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Holding Company, the Institution or any
subsidiary or affiliate of either of them and the execution of an effective
release of claims, consistent with the time frame and terms contained in
Section 25 of this Agreement, against the Holding Company and its Subsidiaries
in a form to be prescribed by the Holding Company.

 

Page 4 of 17



--------------------------------------------------------------------------------

d) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A of the Code and the regulations
thereunder or qualify for an exception from Section 409A of the Code. To that
end, Executive, the Holding Company and the Bank agree that the termination
benefits described in Section 4(b) are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
(or payments in substitution for payments that qualify as short-term deferrals)
and the benefits described in Section 4(c) are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(a)(5) as amounts
not includable in income by virtue of being received under a health plan
satisfying Section 105 of the Code or termination benefits exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(4) as
short-term deferrals (or payments in substitution for payments that qualify as
short-term deferrals).

5. CHANGE IN CONTROL.

a) For purposes of this Agreement, a “Change in Control” of the Holding Company
or the Institution shall mean any of the following events:

(i) the occurrence of any event (other than an event described in
Section 5(a)(iii)(A)) upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), other than (A) a trustee or other fiduciary holding securities under an
employee benefit plan maintained for the benefit of employees of the Holding
Company; (B) a corporation owned, directly or indirectly, by the stockholders of
the Holding Company in substantially the same proportions as their ownership of
stock of the Holding Company; or (C) any group constituting a person in which
employees of the Holding Company are substantial members, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities issued by the Holding Company
representing 20% or more of the combined voting power of all of the Holding
Company’s then outstanding securities, excluding any securities purchased by the
Holding Company’s employee stock ownership plan and trust;

(ii) the occurrence of any event upon which the individuals who on the date this
Agreement is executed are members of the Board, together with individuals whose
election by the Board or nomination for election by the Holding Company’s
shareholders was approved by the affirmative vote of at least three-quarters of
the members of the Board then in office who were either members of the Board on
the date this Agreement is executed or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Holding Company;

 

Page 5 of 17



--------------------------------------------------------------------------------

(iii) the consummation of either:

(A) a merger or consolidation of the Holding Company with any other corporation,
other than a merger or consolidation following which both of the following
conditions are satisfied:

(I) either (1) the members of the Board of the Holding Company immediately prior
to such merger or consolidation constitute at least a majority of the members of
the governing body of the institution resulting from such merger or
consolidation; or (2) the shareholders of the Holding Company own securities of
the institution resulting from such merger or consolidation representing 80% or
more of the combined voting power of all such securities of the resulting
institution then outstanding in substantially the same proportions as their
ownership of voting securities of the Holding Company immediately before such
merger or consolidation; and

(II) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Holding Company’s obligations under this
Agreement; or

(B) a plan of complete liquidation of the Holding Company or an agreement for
the sale or disposition by the Holding Company of all or substantially all of
its assets;

(iv) the occurrence of an event which would require the Holding Company to
report a response to Item 5.01 of the current report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Exchange Act;

(v) the occurrence of an event which would result in a Change in Control of the
Institution within the meaning of the Home Owners’ Loan Act of 1933 and the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”),
as in effect on the date hereof (provided that in applying the definition of
change in control as set forth in the Rules and Regulations of the OTS, the
Board shall substitute its judgment for that of the OTS); or

(vi) any event that would be described in Section 5(a)(i), (ii), (iii) or
(iv) if the term “Institution” were substituted for the term “Holding Company”
therein.

b) If a Change in Control has occurred pursuant to Section 5(a) or the Board has
determined that a Change in Control has occurred, Executive, at any time within
ninety (90) days following the Change in Control, shall have the right to
terminate employment and shall be entitled to the benefits provided in
paragraphs (c) and (d) of this Section 5 upon his subsequent termination of
employment (voluntary or involuntary), unless such termination is because of his
Termination for Cause; provided, however, that such benefits paid on account of
Executive’s termination due to a Change in Control are paid no later than twenty
(20) days following the later of the end of the taxable year of Executive,
Holding Company or Bank in which the termination event occurs, and in order to
accommodate this payment timing, the ninety (90) day period referenced in this
Section 5(b) will be shortened as necessary.

 

Page 6 of 17



--------------------------------------------------------------------------------

c) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the
Holding Company shall pay Executive, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an immediate lump sum equal to
three (3) times Executive’s average annual compensation for the three
(3) preceding taxable years with such compensation to be paid within thirty
(30) days following the termination event. Such annual compensation shall
include any Base Salary, commissions, bonuses, the value of employer-derived
contributions credited to the accounts of Executive (vested or unvested) under
any pension, 401(k), employee stock ownership and profit sharing plan, severance
payments, directors or committee fees and fringe benefits paid or to be paid to
Executive during such years. If Executive shall have worked less than three
(3) taxable years, then the average shall be computed as an average of the
number of years worked by Executive. Similarly, if Executive shall have worked
for any portion of a taxable year in the three (3) preceding taxable years, then
annual compensation for such year shall be annualized. Executive shall also be
entitled to (i) the portion, if any, of the compensation earned by Executive
through the date of the termination of his employment with the Holding Company
which remains unpaid as of such date, such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than thirty (30) days following the termination event and (ii) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained by the Holding Company and the Institution for their officers and
employees with such payment to be made within thirty (30) days following the
termination event. Such payments shall not be reduced in the event Executive
obtains other employment following termination of employment.

d) Upon Executive’s entitlement to benefits pursuant to Section 5(b), the
Company will cause to be continued life, medical, dental and disability coverage
substantially equivalent to the coverage maintained by the Holding Company or
its Subsidiaries for Executive prior to his termination at no premium cost to
Executive except to the extent such coverage may be changed in its application
to all Holding Company or Institution employees on a non-discriminatory basis.
Such coverage and payments shall cease upon the expiration of thirty-six
(36) months following the Date of Termination. In addition, notwithstanding the
foregoing, if the provision of any of the benefits covered by this Section 5(d)
would trigger the 20% tax and interest penalties under Section 409A of the Code,
then in lieu of the Excluded Benefits the Holding Company shall pay to
Executive, in a lump sum within thirty (30) days following the termination
event, or within thirty (30) days after such determination should it occur
following termination of employment, a cash amount equal to the economic
equivalent (defined as the present value of the full monthly premium cost over
the remaining unexpired term using the 120% discount rate of the short-term
applicable federal rate as set forth in the IRS Regulations) of such Excluded
Benefits.

The Holding Company and Executive hereby stipulate that the damages which may be
incurred by Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by Sections 5(c) and (d) constitute
reasonable damages under the circumstances and shall be payable without any
requirement of proof of actual damage and without regard to Executive’s efforts,
if any, to mitigate damages. The Holding Company and Executive further agree
that the Holding Company may condition the payments and benefits (if any) due
under Sections 5(c) and 5(d) on the receipt of Executive’s resignation from any
and all positions which he holds as an

 

Page 7 of 17



--------------------------------------------------------------------------------

officer, director or committee member with respect to the Holding Company, the
Institution or any subsidiary or affiliate of either of them and the execution
of an effective release of claims, consistent with the time frame and terms
contained in Section 25 of this Agreement, against the Holding Company and its
Subsidiaries in a form to be prescribed by the Holding Company.

e) Executive, the Holding Company and the Bank acknowledge that each of the
payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Section 409A and the regulations thereunder or
qualify for an exception from Section 409A of the Code. To that end, Executive,
the Holding Company and the Bank agree that the termination benefits described
in Section 5(c) are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4) as short-term deferrals (or payments in
substitution for payments that qualify as short-term deferrals) and the benefits
described in Section 5(d) are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(a)(5) as amounts not includable in
income by virtue of being received under a health plan satisfying Section 105 of
the Code or termination benefits exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4) as short-term deferrals (or payments in
substitution for payments that qualify as short-term deferrals).

6. TAX INDEMNIFICATION.

a) This Section 6 shall apply if Executive’s employment is terminated upon or
following (i) a Change in Control (as defined in Section 5(a) of this
Agreement); or (ii) a change “in the ownership or effective control” of the
Holding Company or the Institution or “in the ownership of a substantial portion
of the assets” of the Holding Company or the Institution within the meaning of
Section 280G of the Code. If this Section 6 applies, then, if for any taxable
year, Executive shall be liable for the payment of an excise tax under section
4999 of the Code with respect to any payment in the nature of compensation made
by the Holding Company, the Institution or any direct or indirect subsidiary or
affiliate of the Holding Company or the Institution to (or for the benefit of)
Executive, it shall be the sole obligation and responsibility of the Holding
Company to pay to Executive an amount equal to X, determined under the following
formula:

 

X =

                               E x P                                1 - [(FI x
(1 - SLI)) + SLI + E + M]

where

  

E =

   the rate at which the excise tax is assessed under section 4999 of the Code;

P =

   the amount with respect to which such excise tax is assessed, determined
without regard to this Section 6;

FI =

   the highest marginal rate of income tax applicable to Executive under the
Code for the taxable year in question;

SLI =

   the sum of the highest marginal rates of income tax applicable to Executive
under all applicable state and local laws for the taxable year in question; and

M =

   the highest marginal rate of Medicare tax applicable to Executive under the
Code for the taxable year in question.

 

Page 8 of 17



--------------------------------------------------------------------------------

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement, or otherwise,
and on which an excise tax under section 4999 of the Code will be assessed, the
payment determined under this Section 6(a) shall be made to Executive on the
earlier of (i) the date the Holding Company, the Institution or any direct or
indirect subsidiary or affiliate of the Holding Company or the Institution is
required to withhold such tax, (ii) the date the tax is required to be paid by
Executive or (iii) within thirty (30) days following the termination event.
Executive, the Holding Company and the Bank agree that the termination benefits
described in this Section 6 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals (or
payments in substitution for payments that qualify as short-term deferrals).

b) Notwithstanding anything in this Section 6 to the contrary, in the event that
Executive’s liability for the excise tax under section 4999 of the Code for a
taxable year is subsequently determined to be different than the amount
determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 6(a), Executive or the Holding Company, as the case may be,
shall pay to the other party at the time that the amount of such excise tax is
finally determined consistent with the time limitations specified in
Section 6(a), an appropriate amount, plus interest, such that the payment made
under Section 6(a), when increased by the amount of the payment made to
Executive under this Section 6(b) by the Holding Company, or when reduced by the
amount of the payment made to the Holding Company under this Section 6(b) by
Executive, equals the amount that should have properly been paid to Executive
under Section 6(a). The interest paid under this Section 6(b) shall be
determined at the rate provided under Section 1274(b)(2)(B) of the Code. To
confirm that the proper amount, if any, was paid to Executive under this
Section 6, Executive shall furnish to the Holding Company a copy of each tax
return which reflects a liability for an excise tax payment made by the Holding
Company, at least twenty (20) days before the date on which such return is
required to be filed with the Internal Revenue Service.

7. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of a material
loss to the Institution or the Holding Company or one of its affiliates caused
by Executive’s personal dishonesty, incompetence, willful misconduct, any breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule, regulation (other than
traffic violations or similar offenses), final cease and desist order or
material breach of any provision of this Agreement. In determining incompetence,
the acts or omissions shall be measured against the standards for professional
competence generally prevailing for executive officers having comparable
positions in the savings institution industry. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a

 

Page 9 of 17



--------------------------------------------------------------------------------

resolution duly adopted by the affirmative vote of not less than three-fourths
of the members of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause. Any stock options and related limited
rights granted to Executive under any stock option plan, or any unvested awards
granted to Executive under any restricted stock benefit plan of the Holding
Company or its Subsidiaries, shall become null and void effective upon
Executive’s receipt of Notice of Termination for Cause pursuant to Section 8
hereof, and shall not be exercisable by or delivered to Executive at any time
subsequent to such Termination for Cause.

8. NOTICE.

a) Any purported termination by the Holding Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement.

9. POST-TERMINATION OBLIGATIONS.

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration

 

Page 10 of 17



--------------------------------------------------------------------------------

of this Agreement or termination of Executive’s employment with the Holding
Company. Executive shall, upon reasonable notice, furnish such information and
assistance to the Holding Company as may reasonably be required by the Holding
Company in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party.

10. NON-COMPETITION.

Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Holding Company and its
Subsidiaries as it may exist from time to time, is a valuable, special and
unique asset of the business of the Holding Company and its Subsidiaries.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Holding Company and its Subsidiaries thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board of Directors or required by law. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Holding Company. In the event of a
breach or threatened breach by Executive of the provisions of this Section, the
Holding Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Holding Company or its Subsidiaries or
from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Holding
Company from pursuing any other remedies available to the Holding Company for
such breach or threatened breach, including the recovery of damages from
Executive. Executive and the Holding Company specifically agree to be bound to
the fullest extent possible under the law as contemplated under the Uniform
Trade Secrets Act as adopted by California to the provisions of this paragraph.

11. SOURCE OF PAYMENTS.

a) All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Holding Company subject to Section 11(b).

b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Amended and Restated Employment Agreement dated
                    , between Executive and the Institution (the “Institution
Agreement”), such compensation payments and benefits paid by the Institution
will be subtracted from any amount due simultaneously to Executive under similar
provisions of this Agreement. Payments pursuant to this Agreement and the
Institution Agreement shall be allocated in proportion to the level of activity
and the time expended on such activities by Executive as determined by the
Holding Company and the Institution on a quarterly basis.

12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Holding Company or any
predecessor

 

Page 11 of 17



--------------------------------------------------------------------------------

of the Holding Company and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

13. NO ATTACHMENT.

a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Holding Company and their respective successors and assigns.

14. MODIFICATION AND WAIVER.

a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. Notwithstanding the preceding sentence,
this Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Holding Company and the Bank may
deem necessary or appropriate to effect such compliance; provided that any such
amendment shall, to the extent practicable, preserve for Executive the benefit
originally afforded pursuant to this Agreement.

b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.

 

Page 12 of 17



--------------------------------------------------------------------------------

17. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of California, unless
otherwise specified herein.

18. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Institution, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due to Executive under this
Agreement.

19. PAYMENT OF LEGAL FEES.

The Holding Company shall indemnify, hold harmless and defend Executive against
reasonable costs, including legal fees, incurred by him in conjunction with or
arising out of any action, suit or proceeding in which he may be involved, as a
result of his efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that Executive shall have substantially prevailed
on the merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding. The determination
of whether Executive shall have substantially prevailed on the merits and is
therefore entitled to such indemnification, shall be made by the court or
arbitrator, as applicable. In the event of a settlement pursuant to a settlement
agreement, any indemnification payment under this Section shall be made only
after a determination of the members of the Board (other than Executive, if
Executive is a member of the Board, and any other member of the Board to which
Executive is related by blood or marriage) that Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Holding Company.

20. INDEMNIFICATION.

The Holding Company shall provide Executive (including his heirs, executors and
administrators) with coverage, while Executive is employed with the Holding
Company, as a named insured under any policy or contract of insurance obtained
by the Holding Company to insure their directors and officers against personal
liability for acts or omissions in connection with their service as an officer
or director of the Holding Company or service in other capacities at the Holding
Company’s request, or in lieu thereof, and in any event following termination,
the Holding Company shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and damages reasonably

 

Page 13 of 17



--------------------------------------------------------------------------------

incurred by him in connection with or arising out of a bona fide action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Holding Company or conducting any service at the Holding
Company’s request (whether or not he continues to be a director or officer at
the time of incurring such expenses or damages), such expenses and damages to
include, but not be limited to judgments, court costs and attorneys’ fees and
the cost of reasonable settlements. The coverage provided to Executive under
this Section shall be no less than the coverage provided to the other officers
or directors of the Holding Company. Executive, the Holding Company and the Bank
agree that the termination benefits described in this Section 20 are intended to
be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(10) as certain indemnification and liability insurance
plans.

21. SUCCESSOR TO THE HOLDING COMPANY.

The Holding Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

22. COUNTERPARTS.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

23. REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Holding Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

24. HOLDING COMPANY AND SUBSIDIARIES.

The Holding Company may satisfy its obligations under this Agreement either
directly or indirectly through one or more direct or indirect subsidiaries or
affiliates. Executive agrees that this Agreement requires that Executive make
his services available to the Holding Company, the Institution and their
respective direct or indirect subsidiaries or affiliates as determined by the
respective Boards of Directors of the Holding Company and the Institution within
the terms and conditions set forth in this Agreement.

25. WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

As a condition precedent to any obligation of the Institution or the Holding
Company to provide any benefit under Sections 5(c), 5(d) and 6 or Sections
4(b)(i), 4(b)(ii) and 4(c) to Executive:

 

Page 14 of 17



--------------------------------------------------------------------------------

Executive hereby waives to the fullest extent possible all local, state or
federal law claims against the Institution or the Holding Company arising during
any period of employment, from the employment relationship, other than claims
under the various employee benefit plans of the Institution and the Holding
Company; and at the time Executive becomes eligible for payment of any benefit
under this Agreement, Executive shall execute a General Release prepared by the
Institution and the Holding Company, a copy of which is attached as Exhibit A
hereto releasing all possible local, state or federal law claims Executive may
have against the Institution or the Holding Company, their directors, officers,
employees and agents through the date of payment of any benefit hereunder, for
claims arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of the
Institution and the Holding Company; and any waiver given shall include a waiver
pursuant to California Civil Code Section 1542 of all unknown claims arising
during any period of employment, from the employment relationship, other than
claims under the various employee benefit plans of the Institution and the
Holding Company.

This waiver and General Release to be executed at the time Executive becomes
eligible for a benefit under this Agreement, explicitly covers claims under the
Age Discrimination in Employment Act, Older Workers Benefit Protection Act of
1990, Title VII of the Civil Rights Act of 1964 as amended, any state laws of
similar effect or any other law purporting to regulate discrimination as to the
terms and conditions of employment, employment contractual rights or common law
torts. Executive will have at least 21 days, but no more than 45 days, to review
this Agreement (and attachments) and has had opportunity to consult with counsel
prior to agreeing to the terms of the Agreement. Executive acknowledges that the
consideration for the waiver of rights is the termination benefits set out in
Sections 5(c), 5(d) and 6 or Sections 4(b)(i), 4(b)(ii) and 4(c) herein and that
such termination benefits would not otherwise be provided to Executive.

26. PAYMENTS TO KEY EMPLOYEES.

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A of the Code, no payment to be made to a key employee
(within the meaning of Section 409A of the Code which defines a “key employee”
as an employee who, at any time during the plan year, is (i) an officer of the
employer having an annual compensation greater than $145,000, with such amounts
indexed each year in accordance with IRS guidelines; (ii) a 5-percent owner of
the employer; or (iii) a 1-percent owner of the employer having an annual
compensation from the employer of more than $150,000) on or after the date of
his termination of employment shall be made sooner than six (6) months after
such termination of employment; provided, however, that to the extent such six
(6) month delay is imposed by Section 409A of the Code as a result of a Change
in Control as defined in Section 5(a), the payment shall be paid into a rabbi
trust for the benefit of Executive as if the six (6) month delay was not imposed
with such amounts then being distributed to Executive as soon as permissible
under Section 409A of the Code; provided further, that to the extent such six
(6) month delay is imposed by Section 409A of the Code unrelated to a Change in
Control as defined in Section 5(a) of this Agreement, the payment shall be made
directly to Executive as soon as permissible under Section 409A of the Code.

 

Page 15 of 17



--------------------------------------------------------------------------------

27. INVOLUNTARY TERMINATION PAYMENTS TO EMPLOYEES (SAFE HARBOR).

The parties understand, in the event a payment is made to an employee upon an
involuntary termination of employment, as defined in Treasury Regulation
Section 1.409A-1(n)(2)(ii), such payment will not be subject to Section 409A of
the Code provided that such payment does not exceed two (2) times the lesser of
(i) the sum of Executive’s annualized compensation based on the taxable year
immediately preceding the year in which termination of employment occurs or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates service (the “Safe Harbor Amount”). However, if such payment exceeds
the Safe Harbor Amount, only the amount in excess of the Safe Harbor Amount will
be subject to Section 409A of the Code. In addition, if such Executive is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6) month wait-period
imposed by Section 409A of the Code as provided in Section 26 of this Agreement.
Executive, the Holding Company and the Bank agree that the termination benefits
described in this Section 27 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor
for separation pay due to involuntary separation from service, and thus the Safe
Harbor portion of the payments to Executive under this Agreement shall be made
in accordance with Section 4(b) of this Agreement, with the remainder in excess
of the Safe Harbor Amount to be paid as otherwise permitted under Section 409A
of the Code. Notwithstanding any other provision contained in this Agreement to
the contrary, Executive may direct the timing of the portion of any payment
falling within the Safe Harbor Amount provided that such portion of the payment
is made no later than the last day of the second taxable year of Executive
following the taxable year of Executive in which separation from service occurs.

 

Page 16 of 17



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, PFF Bancorp, Inc. has caused this Agreement to be executed
and its seal to be affixed hereunto by its duly authorized officer and its
directors, and Executive has signed this Agreement, on the 11th day of
                    .

 

ATTEST:     PFF BANCORP, INC.

 

    By:  

 

Secretary       On behalf of the Board of Directors [SEAL]       WITNESS:      

 

    By:  

 

 

Page 17 of 17